MEMORANDUM *
Raymond Jaramillo appeals the District Court’s summary judgment in favor of defendants EMC Mortgage Corporation (“EMC”), Cigna Property and Casualty Insurance Company (“Cigna Property”), and Century Indemnity Company (“Century”). We affirm.
This court has an independent duty to assure ourselves of both our own jurisdiction and the lower court’s. California v. United States, 215 F.3d 1005, 1009 (9th Cir.2000). Looking to Jaramillo’s First Amended Complaint as the operative pleading, we conclude that the district court had, and we have, subject matter jurisdiction. 28 U.S.C. §§ 1291, 1332.
Viewing the evidence in the light most favorable to Jaramillo, we agree with the district court that Jaramillo failed to present sufficient evidence to create a genuine issue as to whether defendants unlawfully withheld the insurance funds. Jaramillo never complied with EMC’s conditions for release of the funds, nor did he present any evidence that he ever attempted to comply with these conditions and was unsuccessful.
As clarified in oral argument, Jaramillo has dropped all claims against Cigna Property and Century from the appeal.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.